FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 28, 2022

                                       No. 04-22-00084-CR

                                         Julian BAZAN,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR1157
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER
       The trial court imposed sentence on October 17, 2019. Because appellant did not file a
motion for new trial, the notice of appeal was due to be filed on November 18, 2019. Tex. R.
App. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal was due on
December 2, 2019. TEX. R. APP. P. 26.3. Appellant did not file his notice of appeal until
February 9, 2022.

        “A timely notice of appeal is necessary to invoke the jurisdiction of this Court.” Taylor v.
State, 424 S.W.3d 39, 43 (Tex. Crim. App. 2014). “A defendant’s notice of appeal is timely if
filed within thirty days after the day sentence is imposed or suspended, or within ninety days
after sentencing if the defendant timely files a motion for new trial.” Id. (citing Tex. R. App. P.
26.2(a)(1)). Because appellant did not timely file a notice of appeal, it appears that we lack
jurisdiction over this appeal.

        We, therefore, ORDER appellant to show cause on or before March 14, 2022 why this
appeal should not be dismissed for lack of jurisdiction. All appellate deadlines are suspended
until further order of the court.


                                                      _________________________________
                                                      Lori I. Valenzuela, Justice
                                                                             FILE COPY

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court